Citation Nr: 0925606	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  06-17 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bruxism secondary to 
service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1977 to August 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.  

Regarding the specific issue on appeal, the Board notes that 
the Veteran filed an August 2005 claim seeking service 
connection for a "dental condition", and indicated that the 
disability was associated with her service-connected PTSD.  
Review of the claims file reveals a psychiatric record noting 
that the Veteran has bruxism associated with his PTSD.  The 
Board notes that the representative, in a June 2009 brief, 
also characterized the issue on appeal as entitlement to 
service connection for bruxism.  According to Dorland's 
Illustrated Medical Dictionary, 28th ed. (Saunders 1985), p. 
233, bruxism is "an oral habit consisting of involuntary 
rhythmic or spasmodic nonfunctional gnashing, grinding, and 
clenching of teeth in other than chewing movements of the 
mandible, usually performed during sleep, which may lead to 
occlusal trauma."  In view of the foregoing, to include the 
contentions that have been made on appeal, the Board finds 
that the specific dental disability the Veteran seeks service 
connection for is bruxism.  


FINDING OF FACT

The competent evidence indicates that the Veteran currently 
has a diagnosis of  bruxism caused by his service-connected 
PTSD.


CONCLUSION OF LAW

Secondary service connection for bruxism is warranted.  38 
C.F.R. § 3.310 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The Board has considered the requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA), as the law relates to 
this case.  The VCAA redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5103, 5103A.  Herein, the Board finds the 
current record is sufficient to substantiate the claim for 
service connection for bruxism.  Given the full grant of the 
issue currently before the Board, it is not necessary to 
address the RO's efforts to comply with the VCAA.

Law and Regulations

Service connection may be granted for a disability medically 
shown to be proximately due to or the result of a service-
connected disability.  See 38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Libertine v. Brown, 
9 Vet. App. 521, 522 (1996); see also Reiber v. Brown, 7 Vet. 
App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  For valid secondary service connection 
claims, there must be (1) evidence of a current disability; 
(2) evidence of a service-connected disability; and (3) 
medical evidence establishing a nexus between the service-
connected disability and the claimed disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The RO, by way of an October 2001 rating decision, granted 
service connection for PTSD.  A 70 percent rating has been in 
effect for this disability as of August 2001.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  In August 2005, the Veteran 
filed a claim for service connection for a dental condition 
secondary to his service-connected PTSD.  As indicated in the 
Introduction, this dental condition has been subsequently 
indentified as bruxism.

The claims file contains a mental health clinic note dated in 
January 2006.  This record was completed by a medical doctor.  
This clinician documented that the Veteran presented for re-
evaluation of his PTSD.  The Veteran reported "a lot of 
trouble" grinding her teeth.  The clinician indicated that 
the Veteran slept with a mouth guard, but ground her teeth 
during the day as well.  It was also noted that she had 
fractured a tooth several months prior.  The clinician opined 
that the Veteran's bruxism was related to her anxiety and the 
latter was part of her service-connected PTSD.

Analysis

The Board finds that service connection for bruxism is 
warranted.  The only medical evidence of record that 
addresses the issue of whether the Veteran's 
gnashing/grinding of her teeth (bruxism) is attributable to 
her service-connected PTSD supports the contended link.  See 
38 C.F.R. § 3.310.  The Board is cognizant that the record 
lacks a recent comprehensive dental examination.  The issue 
of whether the disability is compensable is downstream from 
the grant of service connection.  See 38 C.F.R. §§ 3.381, 
4.150, Diagnostic Code 9005, 17.161.  This matter will be 
addressed by the RO upon effectuation of the grant of service 
connection.  As to the matter at hand, the Board finds that 
the competent evidence of record shows that the Veteran has 
bruxism that was caused by her service-connection PTSD.  
Accordingly, secondary service connection for bruxism is 
warranted.  38 C.F.R. § 3.310.


ORDER

Secondary service connection for bruxism is granted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


